DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 9 is/are rejected under 35 U.S.C. 102a2 as being anticipated by de Groot(US Publication 2018/0194044).
De Groot teaches a method of making a lightweight laminate by stacking a first cover layer, a thermoplastic core, and a second cover layer and placing them in a press which forms them into a shape by applying heat and pressure.[0017]  The cover layers can be metal.[0023]  The reference indicates adhesion occurs after shaping, so the layers were free to move relative to one another before that, particularly considering the reference had no suggestion they were bonded prior to shaping.[0038]
Regarding claim 6, de Groot discloses the core can have a blowing agent.[0017]
Regarding claim 9, the core was 750 micron thick prior to blowing.(250x 3 layers.[0048]
Claim(s) 1, 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Comstock, Jr et al.(US Publication 2017/0165904).
Comstock Jr. et al. teaches a method of making a lightweight laminate by stacking a first cover layer, a spacer, and a second cover layer and placing them in a press which forms them into a shape by applying heat and pressure.[0017]  The cover layers can be metal.[0018]    Since the layers can slide relative to one another and the adhesive is optional(if present), the layers are considered to not be bonded together prior to shaping, particularly since the reference does not suggest they are.[0018]
Regarding claims 3 and 4, Comstock Jr. et al. discloses the cover layers may the same or different types of steel.[0014]
Regarding claim 9, the spacer can be 0.82 mm thick.[0024]
Regarding claim 10, Comstock Jr. et al. discloses the cover layers can be different thicknesses.[0014]
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Clifford(US Patent 6,171,705).
Clifford teaches a method of making a lightweight laminate by stacking a first metal layer, a fiber layer, and a second metal layer and placing them in a press which forms them into a shape by applying heat and pressure.(Col. 5, ll. 44-55)  Since the layers can be unbonded, they would move freely relative to one another.(Col. 5, ll. 49-50)
Regarding claim 9, the core can be 0.01-0.05 inches thick.(Col. 2, ll. 55-56)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al.(US Publication 2016/0263818) in view of Comstock Jr et al.
Hammer et al. discloses forming an automotive part by stacking a first cover layer, a foam core, and a second cover layer which move freely relative to one another in mold, heating them and joining them together.[0012]  The first cover layer can be metal.[0025]  The reference suggests the second cover layer can be a “suitable material” but does not disclose that it can be metal.[0032]  It does disclose that a metal cover makes it easier to paint.[0004]  Comstock Jr. et al. discloses forming an automotive part by stacking a metal layer, a core, and a second metal layer.[0014]  It would have been obvious to one of ordinary skill in the art at the time of filing that the second cover layer in Hammer et al. can be metal since Hammer says it can be a suitable material and Comstock Jr. et al. shows it is known to makes automotive panels from two metal covers and since this would allow easier painting of both sides of the laminate as suggested by Hammer et al.[0004]
Regarding claim 2, Hammer et al. discloses there can be an adhesive layer which activates upon heating between the cover and the core.[0020]
Regarding claims 3 and 4, Comstock Jr. et al. discloses the cover layers may the same or different types of steel.[0014]  It would have been obvious to one of ordinary skill in the art at the time of filing to use the same or different types of steel for the cover layers since Comstock Jr. et al. shows this is known in the automotive panel arts.[0014]
Regarding claim 9, the core can be up to 10 mm thick, which includes applicant’s range.[0027]
Regarding claim 10, Comstock Jr. et al. discloses the cover layers can be different thicknesses.[0014]  It would have been obvious to one of ordinary skill in the art at the time of filing to use the same or different thickness cover layers since Comstock Jr. et al. shows this is known in the automotive panel arts.[0014]
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. and Comstock Jr. et al. as applied to claim 1 above, and further in view of Chergui(US Publication 2014/0251531).
The references cited above do not disclose only heating the edges of the shaped article.  Chergui discloses a method of forming a part made of outer metal covers on a core by placing them in a mold which only heats the periphery of the parts so that the core layer is removed so that during joining with other metal parts, the core is not damaged.[0003]  It would have been obvious to one of ordinary skill in the art at the time of filing to heat only the periphery of the article of Hammer et al. and Comstock Jr. et al.so that the periphery can be made free from the plastic of the core so it can be easily joined to other metal sheets as suggested by Chergui.[0003]
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifford as applied to claim 1 above, and further in view of Fujioka et al.(US Publication 2013/0242487).
Clifford does not disclose the presence of block copolymers in the core, though it does disclose the core can contain curing agents.(Col. 4, ll. 33)  Fujioka et al. discloses a laminate made of metal and resin wherein the resin contains a curing agent that activates at increased temperature and that the curing agent can be a block copolymer(vinyl ether block carboxylic acid).[0094]  It would have been obvious to one of ordinary skill in the art at the time of filing to use a curing agent which activates at higher temperature such as a block copolymer since Fujioka et al. discloses this is known when making laminates from curable resins between metal layers and since Clifford suggests the use of curing agents, leading one to look to similar art for the type of curing agent.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest establishing a connection between the first cover layer, core, and second cover layer and then removing that connection prior to forming the laminate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746